Title: To Thomas Jefferson from Gabriel Duvall, 16 February 1808
From: Duvall, Gabriel
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Feb. 16. 1808.
                  
                  Upon examining the laws of Maryland I find that a foreigner can only hold lands in that part of the territory of Columbia which was formerly included within the State of Maryland. Any foreigner may by deed or Will take & hold lands in that part of the territory in the same manner as if he was a citizen, & the same lands may be conveyed by him, & transmitted to, & inherited by his kins & relations, as if he & they were citizens. This act passed on the 19th of December 1791.
                  Several acts were passed on the subject, but they were limited in their duration & have expired.
                  A foreigner may also subscribe for, purchase & hold shares in the patowmack, Susquehanna, & Maryland Insurance companies.
                  I am with great respect & esteem, Your obedt. Sevt.
                  
                     G. Duvall
                     
                  
               